The Court
held that the rule referred to regulated the filing in the circuit court, and has ho relation to the practice in the supreme court; that it was decided in Van Blarcom v. The Ætna Ins. Co., 6 Mich., 299, that the time limited for bringing writs of error was so far analogous that a failure to return the settled case into the supreme court within the like time, which is two years, ought to justify a dismissal; and that a dismissal ought not to be ordered on the ground of delay merely, where that is for a less period than that given by the statute for bringing writs of error.
Motion denied.